EXHIBIT 10.2

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made effective as of this ______
day of ______________, 20__ by and between Superior Industries International,
Inc., a Delaware corporation (the “Company”), and the undersigned officer,
director or employee of the Company (“Indemnitee”).

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance;

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting officers, directors and employees
to expensive litigation risks at the same time as the availability and coverage
of liability insurance has been severely limited;

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals such as Indemnitee to serve as officers, directors or
employees of the Company; and

WHEREAS, it is reasonable, prudent and in the best interests of the Company and
its stockholders for the Company contractually to obligate itself to indemnify
persons serving as officers, directors or employees of the Company to the
fullest extent permitted by applicable law in order that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified.

NOW THEREFORE, in consideration for Indemnitee’s services as an officer,
director or employee of the Company and the covenants contained herein, the
Company and Indemnitee hereby agree as follows:

1. Indemnification.

(a) Third Party Proceedings.  The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party or otherwise
involved (including involvement as a witness) to any threatened, pending or
completed action, claim, suit, proceeding or any alternative dispute resolution
mechanism, whether civil, criminal, investigative (whether formal or informal),
or administrative (other than an action by or in the right of the Company) (the
“Proceeding”) by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Company, by reason of any action or inaction
on the part of Indemnitee while a director, officer, employee or agent of the
Company or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to an employee benefit plan, against all expenses
(including attorneys’ fees), judgments, fines, ERISA excise taxes or penalties
and amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) actually and
reasonably incurred or suffered by Indemnitee in connection with the Proceeding
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company and, with

 

--------------------------------------------------------------------------------

 

respect to any criminal Proceeding, either (i) had reasonable cause to believe
Indemnitee’s conduct was lawful or (ii) had no reasonable cause to believe
Indemnitee’s conduct was unlawful.  The termination of any Proceeding by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company or, with respect to any
criminal action or proceeding, either did not have reasonable cause to believe
that Indemnitee’s conduct was lawful or had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

(b) Proceedings by or in the Right of the Company.  The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
or otherwise involved (including involvement as a witness) to any threatened,
pending or completed Proceeding by or in the right of the Company to procure a
judgment in its favor by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, by reason of any action or
inaction on the part of Indemnitee while a director, officer, employee or agent
of the Company or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to an employee benefit plan, against all expenses
(including attorneys’ fees) and, to the fullest extent permitted by law, amounts
paid in settlement actually and reasonably incurred or suffered by Indemnitee in
connection with the defense or settlement of such Proceeding if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, except that no indemnification
shall be made in respect of any Proceeding as to which Indemnitee shall have
been adjudged to be liable to the Company unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Court of
Chancery of the State of Delaware or such other court shall deem proper.

(c) Actions where Indemnitee is Deceased.  If Indemnitee was or is a party, or
is threatened to be made a party, to any Proceeding by reason of the fact that
he or she is or was a director, officer or employee of the Company or by reason
of anything done or not done by Indemnitee in any such capacity, and prior to,
during the pendency of, or after completion of, such Proceeding, Indemnitee
shall die, then the Company shall indemnify, defend and hold harmless the
estate, heirs and legatees of Indemnitee against any and all expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld) actually and reasonably incurred by such estate, heirs or
legatees in connection with the investigation, defense, settlement or appeal of
such Proceeding on the same basis as provided for Indemnitee in subsections (a)
and (b) of this Section 1.

(d) Mandatory Payment of Expenses.  To the extent that Indemnitee has served as
a witness on behalf of the Company or has been successful on the merits or
otherwise in defense of any Proceeding referred to in subsections (a) and (b) of
this Section 1, or in defense of any claim, issue or matter therein, Company
shall indemnify Indemnitee against expenses (including attorneys’ fees) actually
and reasonably incurred by Indemnitee in connection therewith.

 

-2-

 

 

--------------------------------------------------------------------------------

 

2. Agreement to Serve.  Indemnitee agrees to serve at the will of the Company
(or under separate agreement, if such agreement exists) so long as he or she is
duly appointed or elected and qualified in accordance with the applicable
provisions of the Bylaws of the Company or until such time as he or she tenders
his or her resignation in writing.  Nothing contained in this Agreement is
intended to create in Indemnitee any right to continued employment.  

3. Expenses; Indemnification Procedure.

(a) Advancement of Expenses.  The Company shall advance all expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any Proceeding referenced in Section 1(a) or (b) (but not amounts actually
paid in settlement of such Proceeding).  The Company shall not seek from a
court, or agree to, a "bar order" which would have the effect of prohibiting or
limiting the Indemnitee's rights to receive advancement of expenses under this
Agreement. The advances to be made hereunder shall be paid by the Company to
Indemnitee within twenty (20) days following delivery of a written request
therefor by Indemnitee to the Company.  Such request shall reasonably evidence
the expenses and costs incurred by the Indemnitee in connection
therewith.  Without limiting the generality or effect of the foregoing, within
thirty days after any request by Indemnitee, the Company shall, in accordance
with such request (but without duplication), (a) pay such Expenses on behalf of
Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to pay such
Expenses, or (c) reimburse Indemnitee for such Expenses. Indemnitee shall give
the Company such information and cooperation as it may reasonably request and as
shall be within Indemnitee’s power, but in no case shall Indemnitee be required
to convey any information that would cause Indemnitee to waive any privilege
accorded by applicable law. Indemnitee’s entitlement to such advances shall
include those expenses incurred in connection with any proceeding by Indemnitee
seeking an adjudication pursuant to this Agreement. Indemnitee hereby undertakes
to repay such amounts advanced (without interest) only if, and to the extent
that, it shall ultimately be determined by a court of competent jurisdiction in
a final judgment, not subject to further appeal, that Indemnitee is not entitled
to be indemnified by the Company as authorized hereby.  No other form of
undertaking shall be required other than the execution of this Agreement. This
undertaking is an unlimited general obligation of Indemnitee.

(b) Notice/Cooperation by Indemnitee.  Indemnitee shall give the Company notice
in writing as soon as practicable of any claim made against Indemnitee for which
indemnification will or could be sought under this Agreement; provided, however,
that a delay in giving such notice will not deprive Indemnitee of any right to
be indemnified under this Agreement unless, and then only to the extent that,
the Company did not otherwise learn of the Proceeding and such delay is
materially prejudicial to the Company’s ability to defend such Proceeding; and,
provided, further, that notice will be deemed to have been given without any
action on the part of Indemnitee in the event the Company is a party to the same
Proceeding. The omission to notify the Company will not relieve the Company from
any liability for indemnification which it may have to Indemnitee otherwise than
under this Agreement. Notice to the Company shall be directed to the General
Counsel of the Company at the address shown on the signature page of this
Agreement (or such other address as the Company shall designate in writing to
Indemnitee).  Notice shall be deemed received three (3) business days after the
date postmarked if sent by domestic certified or registered mail, properly
addressed; or five (5) business days if sent by airmail from a country outside
of North America; otherwise, notice shall be deemed received when such notice
shall actually be received by the Company.  In addition, Indemnitee shall give
the Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power, but in no case shall Indemnitee be required
to convey any information that would cause Indemnitee to waive any privilege
accorded by applicable law.

 

-3-

 

 

--------------------------------------------------------------------------------

 

(c) Procedure.  Any indemnification and advances provided for in Section 1 and
this Section 3 shall be made no later than forty-five (45) days (or, in the case
of an advance of expenses, twenty (20) days) after receipt of the written
request of Indemnitee.  If the Company fails to respond within sixty (60) days
of a written request for indemnification, the Company shall be deemed to have
approved the request.  If a claim under this Agreement, under any statute or
under any provision of the Company’s Certificate of Incorporation or Bylaws
providing for indemnification is not paid in full by the Company within
forty-five (45) days (or, in the case of an advance of expenses, twenty (20)
days) after a written request for payment thereof has first been received by the
Company, Indemnitee may, but need not, at any time thereafter, bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 14 of this Agreement, Indemnitee shall also be entitled to be paid for
the expenses (including attorneys’ fees) of bringing such action.  It shall be a
defense to any such action (other than an action brought to enforce a claim for
expenses incurred in connection with any action, suit or proceeding in advance
of its final disposition) that Indemnitee has not met the standards of conduct
which make it permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed.  However, Indemnitee shall be entitled to
receive interim payments of expenses pursuant to Section 3(a) unless and until
such defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists.  It is the parties’ intention that if the
Company contests Indemnitee’s right to indemnification the question of
Indemnitee’s right to indemnification shall be for the court to decide, and
neither the failure of the Company (including its Board of Directors, any
committee or subgroup of its Board of Directors, independent legal counsel or
its stockholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Company (including its Board of Directors, any committee or
subgroup of its Board of Directors, independent legal counsel or its
stockholders) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct.  

(d) Notice to Insurers.  If, at the time of the receipt of a notice of a claim
pursuant to Section 3(b), the Company has directors and officers liability
insurance in effect, the Company shall give prompt notice of the commencement of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.  The failure or refusal of any such insurer to pay any such
amount shall not affect or impair the obligations of the Company under this
Agreement.  The Company shall instruct the insurers and their insurance brokers
that they may communicate directly with Indemnitee regarding such claim.

 

 

-4-

 

 

--------------------------------------------------------------------------------

 

(e) Selection of Counsel.  In the event the Company shall be obligated under
Section 3(a) to advance the expenses of any Proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel approved by Indemnitee, upon the delivery to Indemnitee
of written notice of its election and approval of counsel by Indemnitee, which
approval shall not be unreasonably withheld.  After the delivery of such notice,
approval of such counsel by Indemnitee and retention of such counsel by the
Company, the Company shall not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, except as provided below.  The Indemnitee shall have the right to
employ his or her own counsel in any such Proceeding at Indemnitee’s expense
unless: (i) the employment of counsel by Indemnitee has been previously
authorized by the Company, (ii) Indemnitee shall have reasonably concluded that
there may be a material conflict of interest between the Company and Indemnitee
in the conduct of any such defense, (iii) the Company shall not, in fact, have
employed counsel to assume the defense of such Proceeding, or (iv) the fees and
expenses are non-duplicative and reasonably incurred in connection with
Indemnitee’s role in the Proceeding despite the Company’s assumption of the
defense, in each of which cases the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company.  The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company, or
as to which Indemnitee shall have made the determination provided for in (ii)
above or under the circumstances provided for in (iii) above. Indemnitee agrees
that any such separate counsel retained by Indemnitee will be a member of any
approved list of panel counsel under the Company’s applicable directors’ and
officers’ insurance policy, should the applicable policy provide for a panel of
approved counsel and should such approved panel list comprise law firms with
well-established reputations in the type of litigation at issue.

4. Additional Indemnification Rights; Nonexclusivity.  

(a) Scope.  Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, by the Company’s Certificate of
Incorporation or Bylaws or by statute.  In the event of any change after the
date of this Agreement in any applicable law, statute or rule which expands the
right of a Delaware corporation to indemnify a member of its board of directors
or an officer or employee of the Company, such changes shall be, ipso facto,
within the purview of Indemnitee’s rights and the Company’s obligations under
this Agreement.  In the event of any change in any applicable law, statute or
rule which narrows the right of a Delaware corporation to indemnify a member of
its board of directors or an officer or employee of the Company, such changes,
to the extent not otherwise required by such law, statute or rule to be applied
to this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder.

(b) Nonexclusivity.  The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation or Bylaws, any agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware (the “DGCL”) or otherwise, both as to action in Indemnitee’s
official capacity and as to action in another capacity while holding such
office.  The indemnification provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity even though he or she may have ceased to serve in such capacity at the
time of any action, suit or other covered proceeding.  

 

-5-

 

 

--------------------------------------------------------------------------------

 

5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred by him
or her in the investigation, defense, appeal or settlement of any Proceeding,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such actual and reasonable expenses,
judgments, fines or penalties to which Indemnitee is entitled.  

6. Directors and Officers Liability Insurance.  

(a) The Company shall obtain and maintain a policy or policies of insurance
(“D&O Liability Insurance”) with reputable insurance companies providing
liability insurance for directors and officers of the Company in their
capacities as such (and for any capacity in which any director or officer of the
Company serves any other person or entity at the request of the Company), in
respect of acts or omissions occurring while serving in such capacity, on terms
with respect to coverage and amount (including with respect to the payment of
expenses) no less favorable than those of such policy in effect on the date
hereof except for any changes approved by the Board of Directors of the Company.

 

(b) Indemnitee shall be covered by the Company’s D&O Liability Insurance
policies as in effect from time to time in accordance with the applicable terms
to the maximum extent of the coverage available for any other director or
officer under such policies.

 

(c) Upon request by Indemnitee, the Company shall provide to Indemnitee copies
of the D&O Liability Insurance policies as in effect from time to time. The
Company shall promptly notify Indemnitee of any material changes in such
insurance coverage.

 

(d) The Company shall indemnify Indemnitee for expenses incurred by Indemnitee
in connection with action brought by Indemnitee for recovery under any insurance
policy referred to in this Section 7, and shall advance to Indemnitee the
expenses of such action; provided, however, that by executing this Agreement
Indemnitee hereby undertakes to promptly re-pay the Company for any such
advanced expenses if a court of competent jurisdiction finds that all of the
claims brought by the Indemnitee were frivolous and not in good faith. No other
form of undertaking shall be required other than the execution of this
Agreement. This undertaking is an unlimited general obligation of Indemnitee.  

 

7. Presumptions and Burdens of Proof; Effect of Certain Proceedings.

 

(a) In making any determination as to Indemnitee’s entitlement to
indemnification hereunder, Indemnitee shall be entitled to a presumption that he
or she is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 3(c), and the
Company shall have the burden of proof to overcome that presumption.

 

(b) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty.  In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding.  

 

-6-

 

 

--------------------------------------------------------------------------------

 

 

(c) The termination of any Proceeding or of any claim, issue or matter therein
by judgment, order, settlement (with or without court approval) or conviction,
or upon a plea of nolo contendere or its equivalent, shall not of itself create
a presumption (i) that Indemnitee did not act in good faith and in a manner
which he or she reasonably believed to be in or not opposed to the best
interests of the Company, (ii) that with respect to any criminal proceeding,
Indemnitee either did not have reasonable cause to believe that Indemnitee’s
conduct was lawful or had reasonable cause to believe that his or her conduct
was unlawful or (iii) that Indemnitee did not otherwise satisfy the applicable
standard of conduct to be indemnified pursuant to this Agreement.

 

(d) If the person or persons so empowered to make a determination pursuant to
Section 3 hereof shall have failed to make the requested determination within
ninety (90) days after any judgment, order, settlement, dismissal, arbitration
award, conviction, acceptance of a plea of nolo contendere or its equivalent, or
other disposition or partial disposition of any Proceeding or any other event
that could enable the Company to determine Indemnitee’s entitlement to
indemnification, the requisite determination that Indemnitee is entitled to
indemnification shall be deemed to have been made.

 

(e) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company or other person or entity, as applicable,
including financial statements, or on information supplied to Indemnitee by the
officers of such person or entity in the course of their duties, or on the
advice of legal counsel for such entity or on information or records given or
reports made to such entity by an independent certified public accountant,
appraiser or other expert selected with reasonable care by such entity.  The
provisions of this Section 8(c) shall not be deemed to be exclusive or to limit
in any way other circumstances in which Indemnitee may be deemed or found to
have met the applicable standard of conduct to be indemnified pursuant to this
Agreement.

 

(f) The knowledge or actions or failure to act of any other director, officer,
employee or agent of the Company or other person or entity, as applicable, shall
not be imputed to Indemnitee for purposes of determining Indemnitee’s right to
indemnification under this Agreement.

 

8. Severability.  Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law.  The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement.  The provisions of this Agreement shall be severable as provided in
this Section 9.  If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.  

 

-7-

 

 

--------------------------------------------------------------------------------

 

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee.  To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the DGCL, but such indemnification or advancement of expenses may
be provided by the Company in specific cases if its Board of Directors has
approved the initiation or bringing of such suit; or

(b) Lack of Good Faith.  To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction in a final
adjudication not subject to further appeal determines that each of the material
assertions made by Indemnitee in such proceeding was not made in good faith or
was frivolous; or

(c) Insured Claims.  To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of directors and
officers liability insurance maintained by the Company; provided, however, that
payment made to Indemnitee pursuant to an insurance policy purchased and
maintained by Indemnitee at his or her own expense of any amounts otherwise
indemnifiable or obligated to be made pursuant to this Agreement shall not
reduce the Company’s obligations to Indemnitee pursuant to this Agreement; or

(d) Claims under Section 16(b).  To indemnify Indemnitee for the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934 (the “Exchange
Act”), as amended, or any similar successor statute;

(e) Claims under the Sarbanes-Oxley Act.  To indemnify Indemnitee for any
reimbursement of the Company by Indemnitee of any bonus or other incentive-based
or equity-based compensation or of any profits realized by Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “
Sarbanes-Oxley Act ”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act);

(f) Excluded Act or Omission.  To indemnify Indemnitee if a court of competent
jurisdiction in a final adjudication not subject to further appeal determines
that such indemnification is illegal, including, without limitation, by virtue
of such indemnification being in violation of public policy or any other
provision of law.

 

-8-

 

 

--------------------------------------------------------------------------------

 

10. Construction of Certain Terms and Phrases.  

(a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger with the
Company, which constituent corporation, if its separate existence had continued,
would have had power and authority to indemnify its directors, officers,
employees or agents, so that if Indemnitee is or was a director, officer,
employee or agent of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.  

(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; and references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan or its
participants or beneficiaries, including as a deemed fiduciary thereto; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.  

11. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.  

12. Successors and Assigns.  This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns.  The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all, substantially all or a substantial
part of the business and/or assets of the Company, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement to the fullest extent permitted by law.

13. Attorneys’ Fees.  In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous.  In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including reasonable attorneys’ fees, incurred by
Indemnitee in defense of such action (including with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action the court determines that each of Indemnitee’s material defenses to such
action was made not in good faith or was frivolous. In any such proceeding to
enforce any rights pursuant to this Agreement, the Company shall be precluded
from asserting that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary.

 

-9-

 

 

--------------------------------------------------------------------------------

 

14. Notice.  Except as provided in Section 3(b), all notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed duly given (i) if delivered by hand and receipted for by the party
addressee, on the date of such receipt, or (ii) if mailed by domestic certified
or registered mail with postage prepaid, on the third business day after the
date postmarked.  Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written
notice.  

15. Consent to Jurisdiction.  The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.  

16. Choice of Law.  This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware without regard to the conflict of law principles thereof.  

17. Period of Limitations.  No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.  

18. Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.  

19. Primary Responsibility.  The Company acknowledges that Indemnitee has or may
from time to time obtain certain rights to indemnification and advancement of
expenses provided by one or more third parties (collectively, the “Secondary
Indemnitors”). The Company agrees that, as between the Company and the Secondary
Indemnitors, the Company is primarily responsible for amounts required to be
indemnified or advanced under the Company’s certificate of incorporation or
bylaws or this Agreement and any obligation of the Secondary Indemnitors to
provide indemnification or advancement for the same amounts is secondary to
those Company obligations.  To the extent not in contravention of any insurance
policy or policies providing liability or other insurance for the Company or any
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or any other enterprise, the Company waives any right
of contribution or subrogation against the Secondary Indemnitors with respect to
the liabilities for which the Company is primarily responsible under this
Section 19.  In the event of any payment by the Secondary Indemnitors of amounts
otherwise required to be indemnified or advanced by the Company under the
Company’s certificate of incorporation or bylaws or this Agreement, the
Secondary Indemnitors shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee for indemnification or advancement of
expenses under the Company’s certificate of incorporation or bylaws or this
Agreement or, to the extent such subrogation is unavailable and contribution is
found to be the applicable remedy, shall have a right of contribution with
respect to the amounts paid.  The Secondary Indemnitors are express third-party
beneficiaries of the terms of this Section 19.

 

-10-

 

 

--------------------------------------------------------------------------------

 

 

20. Retroactivity.  This Agreement shall be deemed to have been in effect during
all periods that Indemnitee was a director, officer or employee of the Company,
regardless of the date of this Agreement.

21. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in a writing
signed by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.

22. Integration and Entire Agreement. Subject to the provisions of Section 4,
this Agreement sets forth the entire understanding between the parties hereto
and supersedes and merges all previous written and oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
between the parties hereto.

23. Settlements. The Company shall be permitted to settle any Proceeding except
that it shall not settle any Proceeding in any manner which would impose any
penalty or limitation on the Indemnitee without Indemnitee’s written consent,
which may be given or withheld in Indemnitee’s sole discretion. The Company
shall not, on its own behalf, settle any part of any Proceeding to which
Indemnitee is party with respect to other parties (including the Company) if any
portion of such settlement is to be funded from corporate insurance proceeds
unless approved by (1) the written consent of Indemnitee or (ii) a majority of
the independent directors of the board; provided, however, that the right to
constrain the Company’s use of corporate insurance as described in this section
shall terminate at the time the Company concludes (per the terms of this
Agreement) that (i) Indemnitee is not entitled to indemnification pursuant to
this Agreement, or (ii) such indemnification obligation to Indemnitee has been
fully discharged by the Company.

24. Monetary Damages Insufficient/Specific Performance. The Company and
Indemnitee agree that a monetary remedy for breach of this Agreement may be
inadequate, impracticable and difficult of proof, and further agree that such
breach may cause Indemnitee irreparable harm.  Accordingly, the parties hereto
agree that Indemnitee may enforce this Agreement by seeking injunctive relief
and/or specific performance hereof, without any necessity of showing actual
damage or irreparable harm (having agreed that actual and irreparable harm will
result in not forcing the Company to specifically perform its obligations
pursuant to this Agreement) and that by seeking injunctive relief and/or
specific performance, Indemnitee shall not be precluded from seeking or
obtaining any other relief to which he may be entitled.  The Company and
Indemnitee further agree that Indemnitee shall be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith.  The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the Court, and the Company hereby waives any such
requirement of a bond or undertaking.

 

-11-

 

 

--------------------------------------------------------------------------------

 

25. Contribution. If the indemnification provided pursuant to this Agreement is
unavailable in whole or in part and may not be paid to Indemnitee for any reason
other than those set forth in Section 9, then in respect to any Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), to the fullest extent permissible under applicable law,  the
Company, in lieu of indemnifying and holding harmless Indemnitee, shall pay, in
the first instance, the entire amount incurred by Indemnitee, whether for
expenses, judgments, decisions of arbitrators, fines, penalties, and/or amounts
paid or to be paid in settlement, in connection with any Proceeding without
requiring Indemnitee to contribute to such payment, and the Company hereby
waives and relinquishes any right of contribution it may have at any time
against Indemnitee; provided, however, that such right to contribution described
in this section shall terminate at the time the Company concludes (per the terms
of this Agreement) that (i) Indemnitee is not entitled to indemnification
pursuant to this Agreement, or (ii) such indemnification obligation to
Indemnitee has been fully discharged by the Company.

26. Information Sharing. To the extent not prohibited by any law, rule or
regulation, and to the extent it would not cause a breach of a confidentiality
obligation or waiver of the Company’s attorney-client privilege, if a
governmental agency (the “Requesting Agency”) requests that the Company produce
information concerning an investigation, whether formal or informal, that in the
Company’s reasonable opinion, is likely to include a review of the conduct of an
Indemnitee, the Company shall (i) notify the Indemnitee of any information
requests that may implicate the Indemnitee and (ii) share with the Indemnitee
any information it has turned over to the Requesting Agency that relates to
conduct of the Indemnitee (the “Shared Information”). By executing this
agreement, Indemnitee agrees that such Shared Information will be maintained as
confidential and acknowledges that such Shared Information may also constitute
material non-public information, in which case Indemnitee is obligated not to
trade in securities of the Company; provided, however, that Indemnitee is
permitted to use the Shared Information and to disclose such Shared Information
to Indemnitee’s legal counsel and third parties solely in connection with
defending Indemnitee from legal liability who further agree to be bound by the
restrictions on its usage.

[signature page follows]

 

 

 

-12-

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Superior Industries International, Inc.

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notice:

 

 

 

26600 Telegraph Road, Suite 400

Southfield, MI 48033

 

 

--------------------------------------------------------------------------------

 

 

AGREED TO AND ACCEPTED:

 

INDEMNITEE:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notice:

 

 